Citation Nr: 1818683	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-10 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

2. Entitlement to an increased rating for herpes simplex and dermatitis, currently noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1968 to December 1988, to include service in the Republic of Korea.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2017, the Veteran and his spouse testified at a Board hearing held via videoconference.

Although the RO limited the psychiatric disorder to posttraumatic stress disorder (PTSD), the Board has broadened the issue as stated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's herpes simplex and dermatitis required intermittent systemic therapy for a total duration of less than 6 weeks during the past 12-month period. 




CONCLUSION OF LAW

The criteria for an increased rating of 10 percent, but not higher, for herpes simplex and dermatitis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.27, 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, the Veteran filed his claim for increase using VA Form 21-526EZ, which on the form itself provides claimants with the information and evidence needed to substantiate a claim for increase.  Thus, the Veteran has been provided with proper 38 U.S.C. § 5103(a) notice.  VA has also fulfilled its obligation to assist the Veteran in developing the claim, including with respect to a VA examination.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, all of the evidence must be evaluated to the end that all decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the Veteran is requesting an increased rating for a service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that the Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

In this case, VA received the Veteran's claim for an increased rating for his herpes simplex and dermatitis in February 2013.

The Veteran's skin disability, herpes simplex and dermatitis, has been assigned a noncompensable (0 percent) rating under Diagnostic Code 7899-7806.  38 C.F.R. § 4.118 (2017).  His disability has been evaluated by analogy under Diagnostic Code 7806 for dermatitis or eczema.  38 C.F.R. § 4.27 (2017).  

Under Diagnostic 7806, a 60 percent rating is warranted for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 10 percent rating is warranted for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118.

At a March 2013 VA examination, the Veteran reported taking Terbinafine for less than 6 weeks in the past year and using topical corticosteroids for his skin disorder.  Examination showed dermatitis on less than 5 percent of both the entire body and exposed areas.  The examiner indicated that the Veteran's skin disorder does not impact his ability to work.  

On a March 2014 VA Form 9, the Veteran stated that he uses both oral and topical medications and his disability affects more than 5 percent of his body, warranting a 10 percent rating. 

At the April 2017 hearing, the Veteran indicated that his skin disorder flares up intermittently and would be worse without medications.

Initially, the Board observes that Terbinafine is an antifungal medication.  Although the RO denied a 10 percent rating stating that Terbinafine is not a corticosteroid or immunosuppressive drug, the Board observes that those are only examples of types of oral systemic therapy.  Thus, Terbinafine is systemic therapy which the Veteran used for a total duration of less than 6 weeks during the 12-month period prior to the examination.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that his herpes simplex and dermatitis required intermittent systemic therapy for a total duration of less than 6 weeks during the past 12-month period.  Accordingly, an increased rating of 10 percent is warranted.  

However, the record does not show that the Veteran has used Terbinafine for a total duration of 6 weeks or more during any 12-month period during the rating period.  Accordingly, an even higher rating is not warranted at this time.  

The Board has considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating in this case.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An increased rating of 10 percent for herpes simplex and dermatitis is granted, subject to the provisions governing the award of monetary benefits.


REMAND

The Veteran asserts that he has PTSD due to events during his service in the DMZ (Demilitarized Zone) in the Republic of South Korea during the Vietnam Era.  His service personnel records show service in Korea from March 1970 to July 1971.  They also show that he served as a cook and stock control and accounting clerk.

VA medical records show diagnoses of chronic adjustment disorder, depression, anxiety, and PTSD.  A December 2013 record shows complaints of service-related nightmares and that the Veteran has to remind himself that it is a dream and he is not in real danger.  At the April 2017 hearing, the Veteran indicated that he received enemy fire during an ambush by North Koreans and that he was in fear of hostile military activity while serving as a scout in the DMZ.  

Given the Veteran's service in Korea and psychiatric diagnoses that may be related to events in service, the AOJ should afford him a VA examination to determine whether he has a psychiatric disorder related to service.

Prior to the examination, the AOJ should obtain any outstanding medical records.  The record contains VA treatment records through October 2017.  Thus, the AOJ should obtain any treatment records since that time.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any VA treatment records since October 2017.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorder, to include chronic adjustment disorder, depression, anxiety, and PTSD.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should provide a complete rationale for all conclusions.  The examiner should address the following.

(a) If the examiner diagnoses the Veteran with PTSD, the examiner should identify the stressor(s) on which the diagnosis is based.  The Veteran's stressors are that of receiving enemy fire during an ambush by North Koreans and being in fear of hostile military activity while serving as a scout in the DMZ.    

(b) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder other than PTSD had its onset during active service or is causally related to such service.  

3. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


